

116 S2055 IS: To allow the Coast Guard to issue a certificate of documentation with a coastwise endorsement for the vessel OLIVER HAZARD PERRY, and for other purposes.
U.S. Senate
2019-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2055IN THE SENATE OF THE UNITED STATESJuly 8, 2019Mr. Whitehouse (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo allow the Coast Guard to issue a certificate of documentation with a coastwise endorsement for
			 the vessel OLIVER HAZARD PERRY, and for other purposes.
	
 1.FindingsCongress finds the following: (1)In 2018, the Tall Ship SSV Oliver Hazard Perry was named the Official Flagship and Tall Ship Ambassador of Rhode Island.
 (2)At 200 feet long, the 3-masted Tall Ship SSV Oliver Hazard Perry is the largest civilian Sailing School Vessel in the United States and serves as Rhode Island’s Official Education Sailing Vessel.
 (3)The mission of the Tall Ship SSV Oliver Hazard Perry is to provide innovative and empowering education-at-sea programs that promote personal and professional growth.
 (4)The Tall Ship SSV Oliver Hazard Perry is named after Commodore Oliver Hazard Perry, from Rhode Island, who led United States forces to victory in the decisive Battle of Lake Erie in the War of 1812.
			2.Jones Act waiver for the OLIVER HAZARD PERRY
 (a)In generalNotwithstanding section 12112(a)(2) of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel OLIVER HAZARD PERRY (IMO number 8775560; United States official number 1257224).
 (b)Termination of effectiveness of endorsementThe coastwise endorsement authorized under subsection (a) for the vessel OLIVER HAZARD PERRY (IMO number 8775560; United States official number 1257224) shall expire on the first date on which any of the following apply:
 (1)The vessel is sold to a person, including an entity, that is not related by ownership or control to the person, including an entity, that owned the vessel on the date of enactment of this Act.
 (2)The vessel is rebuilt and not rebuilt in the United States (as defined in section 12101(a) of title 46, United States Code).
 (3)The vessel is no longer operating in primary service as a sailing school vessel or an educational sailing vessel.